Citation Nr: 0513881	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In this decision, the RO denied entitlement to 
service connection for degenerative disc disease of the 
cervical and lumbosacral spines, and for pes planus.

A hearing was held before the Board in May 2003.  In February 
2004, the Board remanded this case for development of the 
evidence.  Although this development was completed, due to 
the circumstances discussed below, this case must once again 
be remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has previously provided testimony at a hearing 
before a traveling Veterans Law Judge (VLJ) from the Board 
sitting at the RO in May 2003.  Unfortunately, the Board no 
longer employs the VLJ that conducted this hearing.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).  The Board 
informed the veteran of this fact by letter issued in March 
2005, and he was requested to express his preference of 
whether he wished to appear before another VLJ.  He responded 
in April 2005 that he desired to attend another Board hearing 
before a traveling VLJ sitting at the RO.  Under the 
circumstances, the appellant must be scheduled for the next 
available hearing before a traveling VLJ from the Board.  See 
38 C.F.R. §§ 20.700, 20.703, 20.704 (2004).

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following:

The RO should schedule the appellant for 
the next available hearing before a 
traveling VLJ from the Board.  He should 
be notified of the time and place of this 
hearing at his last reported address.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




